 



Exhibit 10.5

Revolving Loan and Security Agreement



--------------------------------------------------------------------------------

         
Principal: $5,000,000.00
  Loan Date: August 26, 2004   Maturity: February 1,2005

--------------------------------------------------------------------------------

             
Borrower:
  Desert Capital Reit, Inc.   Lender:   Beresford Bancorporation, Inc.

  357 Renaissance Drive, Suite A       600 Main Street

  Las Vegas, NV 89919       Britton, SD 57430

          (605) 448-2643

     This Revolving Loan Agreement (“Agreement”) is entered into this date by
and between Desert Capital Reit, Inc., a Nevada Corporation (“Borrower”) and
Beresford Bancorporation, Inc. (“Lender”).

     NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

     Section 1 . Periodic Loans. During the term hereof, Lender hereby agrees to
make periodic loans to the Borrower in an aggregate principal amount at any one
time outstanding, not to exceed Five Million Dollars ($5,000,000.00) (“Maximum
Amount”). During the term hereof, from time to time Borrower may notify the
Lender of its need to borrow funds pursuant to this Agreement. Within two
business days of receipt of such notice from the Borrower seeking to borrow
funds, the Lender shall forward such funds to the Borrower up to, but no in
excess of, the Maximum Amount. This is a revolving loan. The amount repaid may
be reborrowed during the term.

     Section 2 . Periodic Finance Charges. All principal and interest then
outstanding shall bear interest at the floating rate of the 10 year treasury
bill plus 3% per annum.

     Section 3 . Payments. All interest outstanding shall be due and payable by
the Borrower on a monthly basis in arrears. All principal and interest then
outstanding shall be due and payable by the Borrower to the Lender on February
1, 2005. The Borrower may, from time to time, in the Borrower’s discretion, make
one or more periodic payments to the Lender. Such payments shall be credited to
the Borrower’s account on the date that such payment is physically received by
the Lender. Such payments shall be applied first to the interest outstanding,
and then to the principal outstanding.

     Section 4 . Term. This Agreement shall begin this date and shall terminate
on February 1, 2005, unless terminated earlier pursuant to the default
provisions of this Agreement or extended by mutual agreement. Borrower has
option to extend the agreement until February 1, 2006 if there are no defaults.

     Section 5 . Creation of Security Interest. In order to secure the payment
of the principal and interest now or hereafter owed by the Borrower to the
Lender, the Borrower hereby grants to the Lender a security interest in the
property described below on the terms and conditions set forth in this
Agreement. The Borrower shall execute any financing statements regarding the
Collateral, pursuant to the Uniform Commercial Code, which the Lender

1



--------------------------------------------------------------------------------



 



reasonably requests the Borrower to execute. The Property subject to the
security interest (“Collateral”) is as follows:

125% (One Hundred Twenty Five Percent) of the outstanding balance of the
promissory note shall be secured by mortgages and trust deeds owned by the
Borrower. The trust deeds and the mortgages shall be free and clear of all
encumbrances to the extent of 125% of the outstanding balance. The Borrower is
authorized to substitute mortgages and trust deeds, providing they are free and
clear of all encumbrances and are current in payment at all times. In the event
of default of payments by the Borrower, the Borrower shall assign all interest
in the collateral and security to the Lender following any applicable notice or
cure period for disposition to fulfill all payments and obligations due and
owing. Any excess monies shall be returned to the Borrower after the payment in
full of principal and interest in the event of nonpayment. In addition, Lender
shall have access to the proceeds of any of the pledged property in the event
there is a sale or disposition of the collateral secured, unless it is replaced
by similar collateral.

Section 6 . Default Provisions. The occurrence of one or more of the following
events shall constitute an event of default:

     6.1 The nonpayment of any principal and/or interest of this loan when the
same shall have become due and payable after a 10 day notice has been given to
Borrower by Lender.

     6.2 The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Borrower a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under the federal Bankruptcy Act or
any other applicable federal or state law, or appointing a receiver, liquidator,
assignee or trustee of the Borrower, or any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of ninety
(90) consecutive days.

     6.3 The institution by the Borrower of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing of any such petition or to the
appointment of a receiver, liquidator, assignee or trustee of the company, or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors or the admission by it in writing of its inability to
pay its debts generally as they become due, or the taking of corporation action
by the Borrower in furtherance of any such action.

     6.4 Default in the obligation of the Borrower for borrowed money, other
than this loan, which shall continue for a period of sixty (60) days after the
expiration of any cure periods under such loan.

     6.5 This Section 6 shall replace the “Default” provision in the note, and
any conflicts before this Section 6 and such “Default” section shall be governed
by this Section 6.

2



--------------------------------------------------------------------------------



 



     Section 7 . Borrower’s Representations and Warranties. Perfection of
Security Interest. Borrower agrees to execute financing statements and to take
whatever other actions are reasonably requested by Lender to perfect and
continue Lender’s security interest in the Collateral. Upon request of Lender,
Borrower will deliver to Lender any and all of the documents evidencing or
constituting the collateral, and Borrower will note Lender’s interest upon any
and all chattel paper if not delivered to Lender for possession by Lender. This
is a continuing Security Agreement and will continue in effect during the term
hereof even though all or any part of the indebtedness is paid in full and even
though for a period of time Borrower may not be indebted to Lender.

     Section 8 . Transactions involving Collateral. Except for inventory sold or
accounts collected in the ordinary course of Borrower’s business, or as
otherwise provided for in this Agreement, Borrower shall not sell, offer to
sell, or otherwise transfer or dispose of the Collateral unless the Collateral
that is sold is replaced by similar Collateral or the funds used to pay the
note. Borrower shall not pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any lien, security interest, encumbrance, or charge,
other than the security interest provided for in this Agreement, without prior
written consent of lender. This includes security interests even if junior in
right to the security interests granted under this Agreement. Unless waived by
Lender, all proceeds from any disposition of the Collateral (for whatever
reason) shall be held in trust for Lender and shall not be commingled with any
other funds; provided, however, this requirement shall not constitutive consent
by Lender to any sale or other disposition and shall not apply if the disposed
collateral is replaced with similar collateral.

     Section 9 . Title. Borrower represents and warrants to Lender that Borrower
holds good and marketable title to the Collateral, free and clear of all liens
and encumbrances except for the lien of this Agreement. No financing statement
covering any of the Collateral is on file in any public office other than those
which reflect the security interest created by this Agreement or to which Lender
has specifically consented. Borrower shall defend Lender’s rights in the
Collateral against the claims and demands of all other persons.

     Section 10 . Financing Statements. Borrower authorizes Lender to file a
UCC-1 financing statement, or alternatively, a copy of this Agreement to perfect
Lender’s security interest. At Lender’s request, Borrower additionally agrees to
sign all other documents that are necessary to perfect, protect, and continue
Lender’s security interest in the Property. Borrower will pay all filing fees,
title transfer fees, and other fees and costs involved unless prohibited by law
or unless Lender is required by law to pay such fees and costs. Borrower
irrevocably appoints Lender to execute financing statements and documents of
title in Borrower’s name and to execute all documents necessary to transfer
title if there is a default. Lender may file a copy of this Agreement as a
financing statement.

     Section 11 . Attorney’s Fees; Expenses. Borrower agrees to pay upon demand
all reasonable Lender’s costs and expenses, including Lender’s attorneys’ fees
and Lender’s legal expenses, incurred in connection with the enforcement of this
Agreement.

     Section 12 . Governing Law. This Agreement will be governed by, construed
and enforced in accordance with federal law and the laws of the State of South
Dakota.

3



--------------------------------------------------------------------------------



 



     Section 13 . Waive Jury. All parties to this Agreement hereby waive the
right to any jury trial in any action, proceeding, or counterclaim brought by
any party against any other party.

     
Borrower:
   
 
   
 
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Authorized signer for Desert Capital Reit, Inc.
  Authorized signer for Desert Capital Reit, Inc.
 
   
Lender:
   
 
   
 
   

--------------------------------------------------------------------------------

     
Authorized signer for Beresford Bancorporation, Inc.

4